Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.
*** Confidential material redacted and filed separately with the Commission.

CORN OIL MARKETING AGREEMENT
THIS CORN OIL MARKETING AGREEMENT (the “Agreement”) is made and entered into as
of the 28th day of July, 2011 (the “Effective Date”) by and between RPMG, INC.,
a Minnesota corporation (“RPMG”) and Homeland Energy Solutions, LLC, an Iowa
limited liability company (“Producer”), collectively referred to hereinafter as
“Parties” or individually as a “Party”.
RECITALS
A.
RPMG markets corn oil.

B.
Producer produces or shall produce corn oil at Producer's ethanol production
facility located at Lawler, IA (the “Ethanol Facility”).

C.
The Parties do desire that RPMG shall market Corn oil produced at the Ethanol
Facility.



NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows.
AGREEMENT
1.    Marketing of Corn Oil. Producer shall sell to RPMG, and RPMG shall
purchase and market, all of Producer's production, of corn oil produced at the
Ethanol Facility, including any expansion or increase in capacity at the Ethanol
Facility. RPMG shall be the exclusive marketer of corn oil and Producer shall
not, either itself or through any affiliate or any third party, market any corn
oil during the term of this Agreement. Except as otherwise provided in this
Agreement, RPMG shall provide management resources to market and sell corn oil,
including the management of logistics and collection.
2.    Payments to Producer; Commissions; Audit Rights
(a)    Payments to Producer. Subject to the other terms of this Agreement, RPMG
shall pay Producer for its corn oil in accordance with the terms set forth in
Exhibit A. RPMG shall use commercially reasonable efforts to make such payments
to Producer on an average net ten (10) days.
(b)    RPMG Commission. Producer shall pay RPMG commissions as follows: $*** for
each pound of corn oil sold to third party end purchasers (each, an “End
Customer”). Parties shall from time to time, or upon the reasonable request of
RPMG, negotiate in good faith adjustments to the foregoing commissions.
(c)    Accessorial Charges. As set forth on Exhibit A, RPMG shall be responsible
for payment of Accessorial Charges (as defined in Exhibit A) to third parties;
provided, however, that Producer agrees (i) to promptly reimburse RPMG for such
Accessorial Charges upon submission to Producer of an invoice itemizing such
Accessorial Charges, and (ii) that RPMG may deduct and setoff the Accessorial
Charges from and against payments due to Producer by RPMG.
(d)    Late Payments. Overdue amounts not disputed in good faith payable to
either Party shall be subject to late payment fees equal to interest accrued on
such amounts at the maximum rate permitted by applicable law.
(e)    No Warranty as to Prices. RPMG shall market Producer's corn oil using
commercially reasonable efforts and the same standards it uses to market the
corn oil production of third parties for whom RPMG provides corn oil marketing
services. RPMG shall endeavor to (i)




--------------------------------------------------------------------------------




maximize the corn oil price and minimize freight and other costs relevant to
corn oil sales and (ii) achieve the best available return to Producer, subject
to relevant market conditions. Producer acknowledges that RPMG makes no
representations, guarantees or warranties of any nature whatsoever as to the
prices at which it SHALL be able to sell PRODUCER'S CORN OIL TO END CUSTOMERS.
(f)    Waiver of Certain Claims. Producer acknowledges (i) that RPMG shall use
its reasonable judgment in making decisions related to the quantity and price of
corn oil marketed under this Agreement, in light of varying freight and other
costs, and (ii) that RPMG may sell and market corn oil of third parties into the
same markets where RPMG sells Producer's corn oil. Producer waives any claim of
conflict of interest against RPMG or for failure by RPMG to maximize the
economic benefits of this Agreement for Producer in light of the foregoing.
(g)    Audit Rights. Within ninety (90) days following the end of RPMG's fiscal
year end, Producer shall give written notice to RPMG of its desire to conduct an
audit of its corn oil payments to Producer for the preceding fiscal year of RPMG
and RPMG shall provide reasonable access to all financial information necessary
to complete such audit. The audit shall be conducted by an accounting firm
agreeable to both Parties and shall be completed within forty-five (45) days
after the completion of RPMG's annual audit, but no later than one hundred and
fifty (150) days following RPMG's fiscal year end. The cost of the audit shall
be the responsibility of Producer unless the auditor determines that RPMG
underpaid Producer by more than $10,000 per one year audit period, in which case
RPMG shall pay the cost of the audit. If the auditor determines that RPMG
underpaid Producer, RPMG shall promptly pay such underpayment to Producer and if
the auditor determines that RPMG overpaid Producer, Producer shall promptly pay
the overpayment to RPMG. The determination of the auditor shall be final and
binding on both Parties. If Producer fails to exercise its right to audit as
provided in this Section 2(g) for any year, it shall be deemed to have waived
any rights to dispute payments made to Producer for that year.
3.    Scheduled Production
(a)    Notice of First Delivery. RPMG may begin to market Producer's corn oil
upon the Effective Date. If Producer is not producing corn oil as of the
Effective Date, Producer shall, on the Effective Date, provide RPMG with the
projected date on which Producer will first deliver corn oil produced at the
Ethanol Facility to RPMG (the “Projected Date of First Delivery”). Producer
shall notify RPMG as soon as possible of any revisions to the Projected Date of
First Delivery.
(b)    Notices of Scheduled Production. Beginning on the Effective Date, and on
the 1st of each month thereafter, Producer shall provide to RPMG a rolling best
estimate of production and inventory by corn oil product for that month and each
of the following twelve (12) months. Beginning on the Effective Date and each
Wednesday thereafter, Producer shall provide to RPMG a best estimate of
production and inventory by corn oil product for that day and the next seven
days.
(c)    Additional Production Notices. Producer shall notify RPMG of anticipated
production downtime or disruption in corn oil availability at least one (1)
month in advance of such outage. Producer shall timely inform RPMG of daily
inventories, plant shutdowns, daily production projections, and any other
information (i) to facilitate RPMG's performance of the Agreement or (ii) that
may have a material adverse effect on RPMG's ability to perform the Agreement.
(d)    RPMG Entitled to Rely on Producer Estimates and Notices. RPMG, in
marketing and selling




--------------------------------------------------------------------------------




Producer's corn oil, is entitled to rely upon the production estimates and other
notices provided by Producer, including without limitation those described in
Sections 3(a), (b), and (c). Producer's failure to provide accurate information
to facilitate RPMG's performance of the Agreement may negatively impact RPMG's
ability to market and sell corn oil at prevailing prices. Producer's failure to
provide accurate information to facilitate RPMG's performance of the Agreement
may be deemed by RPMG, in its sole but reasonable discretion, a material breach
of the Agreement by Producer.
(e)    Sale Commitments. From time to time during the term of this Agreement,
with prior written or e-mail confirmed agreement with Producer, RPMG may enter
sales contracts or other agreements with End Customers and/or other third
parties for delivery of corn oil beyond sixty (60) days. In the event Producer
fails to produce corn oil in accordance with the information provided to RPMG
under Sections 3(a), (b), or (c) above for reasons other than Force Majeure (as
defined in Section 10 herein), and as a result RPMG is required to purchase corn
oil from third parties to meet previous corn oil sale commitments that are based
upon such information, RPMG may charge Producer the amount (if any) that the
price of such replacement corn oil exceeded the price that RPMG would have paid
to Producer for the applicable corn oil under this Agreement.
4.    Logistics and Transportation
(a)    No Liens, Title and Risk of Loss. Producer warrants that corn oil
delivered to RPMG at the time title transfer to RPMG shall be free and clear of
all liens and encumbrances of any nature whatsoever other than liens in favor of
RPMG. Title to and risk of loss of each load of corn oil shall pass to RPMG at
the time such load passes across the scale into rail cars or trucks at the
Ethanol Facility (the “Title Transfer Point”). Until such time, Producer shall
be deemed to be in control of and in possession of the corn oil.
(b)    Loading. RPMG shall schedule the loading and shipping of all outbound
corn oil purchased hereunder, but all labor and equipment necessary to load
trucks and rail cars and other associated costs shall be supplied and borne by
Producer without charge to RPMG. Producer shall handle the corn oil in a good
and workmanlike manner in accordance with RPMG's written requirements and normal
industry practice. Producer shall maintain the truck and rail loading facilities
in safe operating condition in accordance with normal industry standards and
shall visually inspect all trucks and rail cars to assure cleanliness so as to
avoid contamination, and RPMG and RPMG's agents shall have adequate access to
the Ethanol Facility to load Producer's corn oil on an industry standard basis
that allows RPMG to economically market Producer's corn oil. RPMG's employees
shall follow all reasonable safety rules and procedures promulgated by Producer
and provided to RPMG reasonably in advance and in writing. Producer shall supply
product description tags, certificates of analysis, bills of lading and/or
material safety data sheets that are applicable to all shipments. In the event
that Producer fails to provide the labor, equipment and facilities necessary to
meet Mutually agreed upon loading schedule, Producer shall be responsible for
all costs and expenses, including without limitation actual demurrage and wait
time, incurred by RPMG resulting from or arising in connection with Producer's
failure to do so.
(c)    Transportation and Certain Transportation Costs. RPMG shall perform
certain logistics functions for Producer, including the arranging of rail and
truck freight, inventory management, contract management, bills of lading, and
scheduling pick-up appointments. RPMG shall determine the method of transporting
corn oil to End Customers. Notwithstanding any provision to the contrary herein,
Producer shall be solely responsible for any damage to




--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



any trucks, railcars, equipment, or vessels caused by acts or omissions of
Producer and its consignees. All truck freight charges and rail tariff rate
charges shall be billed directly to RPMG and, as set forth in Exhibit A, be
recouped by RPMG from the proceeds of RPMG's sales of corn oil to End Customers.
Notwithstanding the foregoing, rail cars required to transport the corn oil will
be leased directly by Producer. If requested in writing by Producer, RPMG will
make lease payments for such rail cars on behalf of Producer, and in such event
RPMG shall recoup lease payments from the proceeds of RPMG's sales of corn oil
to End Customers.
(d)    Weight. The quantity of corn oil delivered to RPMG at the Ethanol
Facility shall be established by weight certificates obtained from Producer's
scales or from such other scales as the Parties shall mutually agree, which are
certified as of the time of weighing and which comply with all applicable laws,
rules and regulations. Producer shall provide RPMG with a fax/emailed copy of
the outbound weight certificates on a daily basis and, except as otherwise
expressly agreed upon, such outbound weight certificates shall be determinative
of the quantity of corn oil for which RPMG is obligated to pay Producer pursuant
to this Agreement.
(e)    Corn oil Storage at Ethanol Facility. The estimated storage capacity of
the Ethanol Facility, is as follows:
Corn Oil *** gallons
5.    Specifications; Quality.
(a)    Corn oil Specifications. Producer covenants that it shall produce corn
oil that, upon delivery to RPMG at the Ethanol Facility, meets the respective
specifications (“Specifications”) set forth in Exhibit B and such other
specifications that may be, from time-to-time, promulgated by the industry for
corn oil. RPMG shall have the right to test each shipment of corn oil to
ascertain that the Specifications are being met. If the corn oil provided by
Producer to RPMG is shown, by independent testing or analysis of a
representative sample or samples taken consistent with industry standards, to
not meet the Specifications through no fault of RPMG or any third party engaged
by RPMG, then RPMG may, in its sole discretion, (i) reject such corn oil and
require Producer to promptly replace such non-conforming corn oil with corn oil
that complies with the Specifications, or (ii) accept such corn oil for
marketing and, if necessary, adjust the price to reflect the inferior quality.
Payment and acceptance of delivery by RPMG shall not waive RPMG's rights if corn
oil does not comply with the terms of this Agreement, including the
Specifications.
(b)    Trade Rules. This Agreement shall be governed by the then-current Feed
Trade Rules of the National Grain and Feed Association (the “Trade Rules”),
unless otherwise specified. In the event the Trade Rules and the terms and
conditions of this Agreement conflict, this Agreement shall control.
(c)    Compliance With FDA and Other Standards. Producer warrants that, unless
caused by the negligence or intentional misconduct of RPMG or a third party
engaged by RPMG, corn oil provided by Producer to RPMG (i) shall not be
“adulterated” or “misbranded” within the meaning of the Federal Food, Drug and
Cosmetic Act (the “Act”), (ii) may lawfully be introduced into interstate
commerce under the Act, and (iii) shall comply with all state and federal laws,
rules and regulations (including without limitation the Trade Rules) including
those governing quality, naming and labeling of bulk product. If Producer knows
or reasonably suspects that any corn oil produced at the Ethanol Facility is
adulterated or misbranded, or otherwise not in compliance with the terms of the
Agreement, Producer shall immediately so




--------------------------------------------------------------------------------






notify RPMG in writing.
(d)    Regulatory Seizure. Should any corn oil provided by Producer to RPMG
hereunder be seized or condemned by any federal or state department or agency as
a result of its failure to conform to any applicable law, rule or regulation
prior to delivery to an End Customer, such seizure or condemnation shall operate
as a rejection by RPMG of the goods seized or condemned and RPMG shall not be
obligated to offer any defense in connection with such seizure or condemnation.
When such rejection occurs, RPMG shall deliver written notice to Producer within
a reasonable time of the rejection and identify the deficiency that resulted in
such rejection. In addition to other obligations under this Agreement or at law,
Producer shall reimburse RPMG for all out-of-pocket costs reasonably incurred by
RPMG in storing, transporting, returning and disposing of the rejected goods in
accordance with this Agreement.
(e)    Sampling. Producer shall take one representative origin sample (pint
size) from each lot of the corn oil before it leaves the Ethanol Facility (each,
a “Sample”). RPMG shall be entitled to witness the taking of Sample. Producer
shall label Sample to indicate the applicable corn oil lot numbers, date of
shipment, and the truck or railcar number. Producer shall send half of Sample to
RPMG promptly upon RPMG's request. Producer may request that RPMG test results
be provided to it at any time after the tests are completed. Producer shall
retain corn oil Sample for no less than three (3) months or any longer period
required by law RPMG knows or reasonably suspects that any corn oil produced by
Producer at the Ethanol Facility is not in compliance with the terms of this
Agreement, then RPMG may obtain independent laboratory tests of such corn oil,
and, if such corn oil is found not to be in compliance with the terms of this
Agreement, Producer shall, in addition to its other obligations hereunder, pay
all such testing costs.
6.    Term and Termination
(a)    Term. This Agreement shall have an initial term of 12 months, commencing
on the Effective Date. This Agreement shall be automatically extended for an
additional one (1) year term following the end of the initial term and any
renewal term unless either Party gives written notice to the other of
non-extension not less than ninety (90) days before the termination of the
initial term or the then-current renewal term.
(b)    Producer Termination Right. Producer may immediately terminate this
Agreement upon written notice to RPMG if RPMG fails on three (3) separate
occasions within any 12-month period to purchase corn oil or to market corn oil
under circumstances where such breach or failure is not excused by this
Agreement.    
(c)    RPMG Termination Right. RPMG may immediately terminate this Agreement
upon written notice to Producer, if, for reasons other than a Force Majeure (as
defined in Section 10 herein) event, during any consecutive three (3) months,
Producer's actual production or inventory of any corn oil product at the Ethanol
Facility varies by twenty-five percent (25%) or more from the monthly production
and inventory estimates provided by Producer to RPMG pursuant to Section 3(b)
hereunder.
(d)    Termination for Insolvency. Either Party may immediately terminate the
Agreement upon written notice to the other Party if the other Party files a
voluntary petition in bankruptcy, has filed against it an involuntary petition
in bankruptcy, makes an assignment for the benefit of creditors, has a trustee
or receiver appointed for any or all of its assets, is insolvent or fails or is
generally unable to pay its debts when due, in each case where such petition,
appointment or insolvency is not dismissed, discharged or remedied, as
applicable, within thirty (30) days.




--------------------------------------------------------------------------------








7.    Indemnification; Limitation on Liability
(a)    Producer's Indemnification Obligation. Producer shall indemnify, defend
and hold harmless RPMG and its shareholders, directors, officers, employees,
agents and representatives, from and against any and all Damage (as defined in
Section 7(c) herein) to the extent arising out of (i) any fraud, negligence or
willful misconduct of Producer or any of its directors/governors, officers,
employees, agents, representatives or contractors or (ii) any breach of this
Agreement by Producer. RPMG shall promptly notify Producer of any suit,
proceeding, action or claim for which Producer may have liability pursuant to
this Section 7(a).
(b)    RPMG's Indemnification Obligation. RPMG shall indemnify, defend and hold
harmless Producer and its shareholders/members, directors/governors, officers,
employees, agents and representatives from and against any and all Damages to
the extent arising out of (i) any fraud, negligence or willful misconduct of
RPMG or any of its directors, officers, employees, agents, representatives or
contractors or (ii) any breach of this Agreement by RPMG. Producer shall
promptly notify RPMG of any suit, proceeding, action or claim for which Producer
may have liability pursuant to this Section 7(b).
(c)    Definition of Damages. As used in this Agreement, the capitalized term
“Damages” means any and all losses, costs, damages, expenses, obligations,
injuries, liabilities, insurance deductibles and excesses, claims, proceedings,
actions, causes of action, demands, deficiencies, lawsuits, judgments or awards,
fines, penalties and interest, including reasonable attorneys' fees, but
excluding any indirect, incidental, special, exemplary, consequential or
punitive damages.
(d)    Limitation on Liability. Neither Party makes any guarantee, warranty or
representation, express or implied, with respect to any profit, or of any
particular economic results from transactions hereunder. EXCEPTING FOR A BREACH
OF ITS NONDISCLOSURE OBLIGATIONS OR PERFORMANCE OF ITS INDEMNIFICATION
OBLIGATIONS HEREUNDER, RPMG'S AGGREGATE LIABILITY TO PRODUCER SHALL IN NO EVENT
EXCEED THE AMOUNT PAID BY PRODUCER TO RPMG UNDER THIS AGREEMENT.
8.    Insurance. During the term of this Agreement, each party shall maintain
insurance coverage that is standard for a company of its type and size that is
engaged in the production and/or selling of corn oil. At a minimum, each party's
insurance coverage shall include: (i) comprehensive general product and public
liability insurance, with liability limits of at least $5 million in the
aggregate; (ii) property and casualty insurance adequately insuring its
facilities and its other assets against theft, damage and destruction on a
replacement cost basis; and (iii) workers' compensation insurance to the extent
required by law. RPMG, or Producer, as the case may be, shall be added as a loss
payee under the comprehensive general product and public liability insurance
policy and the property and casualty insurance policy. In relation to insurance
requirements on the corn oil leased railcars, (a) the Producer will be
responsible for the liability insurance on the corn oil leased railcars in the
form and amount as required by the railcar lessor's contract, or at a minimum in
the amounts required by this Article 8 and (b) RPMG will carry property/physical
damage insurance for the corn oil railcars for loss or destruction, but will not
be responsible for the insurance deductible, maintenances (scheduled or
otherwise), including normal wear and tear related to such corn oil railcars.
The Producer will be listed as a Loss Payee on RPMG's Rolling Stock Policy in
relation to the corn oil leased railcars. A party shall not change its insurance
coverage during the term of this Agreement, except to increase it or enhance it,
without the prior written consent of the other Party which consent shall not be




--------------------------------------------------------------------------------




unreasonably withheld.
9.    Confidentiality
(a)    Confidential Information. As used in this Agreement, the capitalized term
“Confidential Information” means (i) the terms and conditions of this Agreement
and (ii) any information disclosed by one Party to the other, including, without
limitation, trade secrets, strategies, marketing and/or development plans, End
Customer lists and other End Customer information, prospective End Customer
lists and other prospective End Customer information, vendor lists and other
vendor information, pricing information, financial information, production or
inventory information, and/or other information with respect to the operation of
its business and assets, in whatever form or medium provided.
(b)    Nondisclosure. Each Party shall maintain all Confidential Information of
the other in trust and confidence and shall not without the prior written
consent of the other Party:
(i)     disclose, disseminate or publish Confidential Information to any person
or entity without the prior written consent of the disclosing Party, except to
employees of the receiving Party who have a need to know, who have been informed
of the receiving Party's obligations hereunder, and who have agreed not to
disclose Confidential Information or to use Confidential Information except as
permitted herein, or
(ii)     use Confidential Information for any purpose other than the performance
of its obligations under the Agreement.
(c)    Standard of Care. The receiving Party shall protect the Confidential
Information of the disclosing Party from inadvertent disclosure with the same
level of care (but in no event less than reasonable care) with which the
receiving Party protects its own Confidential Information from inadvertent
disclosure.
(d)    Exceptions. The receiving Party shall have no obligation under this
Agreement to maintain in confidence any information which it can prove:
(i)     is in the public domain at the time of disclosure or subsequently
becomes part of the public domain through no act or failure to act on the part
of the receiving Party or persons or entities to whom the receiving Party has
disclosed such information;
(ii)     is in the possession of the receiving Party prior to the time of
disclosure by the disclosing Party and is not subject to any duty of
confidentiality;
(iii)     the receiving Party obtains from any third party not under any
obligation to keep such information confidential; or
(iv)     the receiving Party is compelled to disclose or deliver in response to
a law, regulation, or governmental or court order (to the least extent necessary
to comply with such order), provided that the receiving Party notifies the
disclosing Party promptly after receiving such order to give the disclosing
Party sufficient time to contest such order and/or to seek a protective order.
(e)    Ownership of Confidential Information. All Confidential Information shall
remain the exclusive property of the disclosing Party.
(f)     Injunctive Relief for Breach. The receiving Party acknowledges that
monetary damages may not be a sufficient remedy for unauthorized disclosure or
use of Confidential Information, and that the disclosing Party may be entitled,
in addition to all other rights or remedies in law and equity, to obtain
injunctive or other equitable relief, without the necessity of posting bond




--------------------------------------------------------------------------------




in connection therewith.
10.    Force Majeure. In the event either Party is unable by Force Majeure (as
defined below) to carry out its obligations under this Agreement, it is agreed
that on such Party's giving notice in writing, or by telephone and confirmed in
writing, to the other Party as soon as possible after the commencement of such
Force Majeure event, the obligations of the Party giving such notice, so far as
and to the extent they are affected by such Force Majeure, shall be suspended
from the commencement of such Force Majeure and during the remaining period of
such Force Majeure, but for no longer period, and such Force Majeure shall so
far as possible be remedied with all reasonable dispatch; provided, however, the
obligation to make payments then accrued hereunder prior to the occurrence of
such Force Majeure shall not be suspended and Producer shall remain obligated
for any loss or expense to the extent otherwise provided in this Agreement. The
capitalized term “Force Majeure” as used in this Agreement shall mean events
beyond the reasonable control and without the fault of the Party claiming Force
Majeure, including acts of God, war, riots, insurrections, laws, proclamations,
regulations, strikes of a regional or national nature, acts of terrorism,
sabotage, and acts of any government body.
11.    Dispute Resolution. In the event a dispute arises under this Agreement
that cannot be resolved by those with direct responsibility for the matter in
dispute, such dispute shall be resolved by way of the following process:
(a)    Senior management from Producer and from RPMG shall meet to discuss the
basis for the dispute and shall use their best efforts to reach a reasonable
resolution to the dispute.
(b)    If negotiations pursuant to Section 11(a) are unsuccessful, the matter
shall promptly be submitted by either Party to arbitration in accordance with
NGFA® ARBITRATION OF DISPUTES: The parties to this contract agree that the sole
remedy for resolution of any and all disagreements or disputes arising under or
related to this contract shall be through arbitration proceedings before the
National Grain and Feed Association (NGFA) pursuant to the NGFA® Arbitration
Rules. The decision and award determined through such arbitration shall be final
and binding upon the Buyer and Seller. Judgment upon the arbitration award may
be entered and enforced in any court having jurisdiction thereof. (Copies of the
NGFA® Arbitration Rules are available from the National Grain and Feed
Association, 1250 Eye Street, N.W., Suite 1003, Washington, D.C. 20005;
Telephone: 202-289-0873; Website: http://www.ngfa.org). If the Parties reach
agreement pertaining to any dispute pursuant to the procedures set forth in this
Section 11, such agreement shall be reduced to writing, signed by authorized
representatives of each Party, and shall be final and binding upon the Parties.
12.    Miscellaneous.
(a)    Successors and Assigns; Assignment. All of the terms, covenants, and
conditions of this Agreement shall be binding upon, and inure to the benefit of
and be enforceable by the Parties and their respective successors, heirs,
executors and permitted assigns. No Party may assign its rights, duties or
obligations under this Agreement to any other person or entity without the prior
written consent of the other Party, such consent not to be unreasonably withheld
or delayed; notwithstanding the foregoing, a Party may, without the consent of
the other Party, assign its rights and obligations under this Agreement to (i)
its parent, a subsidiary, or affiliate under common control with the Party or
(ii) a third party acquiring all or substantially all of the assets or business
of such Party.
(b)    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be considered delivered in all respects
when delivered by hand, mailed by




--------------------------------------------------------------------------------




first class mail postage prepaid, or sent by facsimile with delivery confirmed,
addressed as follows:
To RPMG:    RPMG, Inc.
1157 Valley Park Drive, Suite 100
Shakopee, MN 55379
Fax: 952-465-3222


To Producer:    Homeland Energy Solutions, LLC
Attn: President
2779 Hwy 24
Lawler, IA 52154
Fax: 563-238-5557


Either Party may, from time to time, furnish, in writing, to the other Party,
notice of a change in the address and/or fax number(s) to which notices are to
be given hereunder.
(c)    Applicable Law. This Agreement shall be governed in all respects by the
laws of the State of Minnesota, except with respect to its choice of law
provisions.
(d)    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, either in whole or in part, this Agreement shall continue in full force
and effect without said provision.
(e)    No Third Party Beneficiaries. No provision of this Agreement is intended,
or shall be construed, to be for the benefit of any third party.
(f)    Entire Agreement; Amendment. This Agreement constitutes the entire
understanding and agreement between the Parties with respect to the subject
matter hereof, and supersedes all prior and contemporaneous understandings
and/or agreements, written or oral, regarding the subject matter of this
Agreement. No amendment or modification to this Agreement shall be binding
unless in writing and signed by a duly authorized officer of both Parties.
(g)    Counterparts. This Agreement may be executed in counterparts, including
facsimile counterparts, each of which shall be deemed an original but together
shall constitute but one and the same instrument.
(h)    Waiver. The failure of either Party at any time to require performance of
any provision of the Agreement or to exercise any right provided for in the
Agreement shall not be deemed a waiver of such provision or right unless made in
writing and executed by the Party waiving such performance or right. No waiver
by either Party of any breach of any provision of the Agreement or of any right
provided for in the Agreement shall be construed as a waiver of any continuing
or succeeding breach of such provision or right or a waiver of the provision or
right itself.
(i)    Independent Contractors. The Parties to this Agreement are independent
contractors. There is no relationship of partnership, joint venture, employment,
franchise, or agency between the Parties, and no Party shall make any
representation to the contrary.
(j)    Additional Rules of Interpretation.
(i)    The words “include,” “includes” and “including” as used in this Agreement
shall be deemed to be followed by the phrase “without limitation” and shall not
be construed to mean that the examples given are an exclusive list of the topics
covered.
(ii)    The headings as to contents of particular sections of this Agreement are
inserted for




--------------------------------------------------------------------------------




convenience and shall not be construed as part of the Agreement or as a
limitation on the scope of any terms or provisions of this Agreement.
(k)    Survival. The following provisions of this Agreement shall survive its
termination: (i) to the extent of outstanding payment obligations, Sections
2(a), 2(b), 2(c), and 2(d) and (ii) Sections 2(e), 2(f), 7, 9, 11, and 12.
IN WITNESS THEREOF, each of the Parties hereto has caused this Agreement to be
executed by its respective duly authorized representative as of the day and year
first above written.


RPMG:
RPMG, INC.


By:     /s/ Steve L. Dietz        
Name:      Steve Dietz                
Its (title): COO                




PRODUCER:
HOMELAND ENERGY SOLUTIONS, LLC


By:     /s/ Walter Wendland            
Name:     Walter Wendland        
Its (title): President/CEO                














--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

EXHIBIT A
Terms Relating to Payment and Commission Calculation
RPMG shall pay Producer for all Standard-Grade and Non-Standard Grade non food
grade corn oil loaded into railcars and trucks and weighed at the Ethanol
Facility for shipment to End Customers an amount equal to *** percent (***%) of
the estimated F.O.B. Ethanol Facility Price per pound, with RPMG being entitled
to retain its commission, with settlement weights as described in Section 4(d)
of the Agreement. After month-end is completed and any differences will be
reconciled, RPMG will make the final payment to the Producer for corn oil
shipped during the month.


“Accessorial Charges” shall mean charges imposed by third parties for the
off-loading, movement and storage of Producer's corn oil, including without
limitation taxes, tonnage taxes, hard-to-unload truck or railcar
charges/transloading charges, railcar repair charges, fuel surcharges, storage
charges, demurrage charges, product shrinkage, detention charges, switching, and
weighing charges (but excluding Tariff Freight Costs). Neither Party shall be
responsible for demurrage charges caused solely by the negligence or willful
misconduct of the other Party.
“Delivered Sale Price” shall mean sales dollars received by RPMG for Producer's
corn oil, inclusive of tariff freight, as evidenced by RPMG's invoices to End
Customers.
“F.O.B. Ethanol Facility Price” shall mean the F.O.B. sale price equivalent net
of applicable deductions and costs as described in this Agreement, including
without limitation Accessorial Charges and Tariff Freight Costs (or, if
applicable, the Delivered Sales Price net of applicable deductions and costs as
described in this Agreement, including without limitation Accessorial Charges
and Tariff Freight Costs) that RPMG invoices End Customers.
“Tariff Freight Costs” shall mean freight and related costs incurred by RPMG to
transport Producer's corn oil.
“Standard-Grade” shall mean corn oil that meet the Specifications set forth in
this Agreement.
“Non-Standard-Grade” shall mean corn oil that fail to meet the Specifications
set forth in this Agreement, but which RPMG nonetheless accepts for marketing
under this Agreement.






--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



EXHIBIT B
Corn Oil Specifications
Producer covenants that all corn oil shall, upon delivery to RPMG at the Ethanol
Facility, conform to the following Specification:
Component
    Maximum %
Minimum %
Moisture; wt%
***%
 
Impurities; wt%
***%
 
Unsaponafiables; wt%
***%
 
FFA; wt%
***%
 
Iodine Value
 
***



























